Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined

under the first inventor to file provisions of the AIA .




DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on September 14, 2021.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 


	Status of Claims
Claims 23-24 are currently pending and are the subject of this office action.
Claims 23-24 are currently under examination.


Priority
	The present application is a DIV of 16/205,602 filed on 11/03/2018.




Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

no increase in exposure of either the dichlorphenamide or the BCPR substrate”.  
First, what kind of exposure is Appellant referring to? The specification offers no definition.  In general, the “exposure” of a drug refers to the amount of drug in a certain organ or blood after administration under certain conditions (amount, concentration, formulation, frequency, length of administration, mode of administration, etc.).  So, which organ is Appellant referring to when talking about “exposure”?  For the purpose of examination it is going to be assumed that the “exposure” Appellant is referring to is in the blood.
   Second, when Appellant claims that there is no increase in exposure for dichlorphenamide or glyburide, Appellant is basically saying that the exposure (in blood, see above) of dichlorphenamide or glyburide is the same when compared to something else.  So, what is Appellant comparing to? To the administration of dichlorphenamide and glyburide separately?  If so, under which conditions (amount, formulation, frequency, length of administration, mode of administration, etc.)?  How can Appellant compare if there is increase or no increase exposure of glyburide, when there is no mention of the disease being treated with glyburide?
Above all, how can Applicant claim that there is no increase in exposure when there are no amounts of glyburide being claimed?
The metes and bounds of the instant claims are not clearly defined.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.


First, Applicant argues:
The Office has rejected claims 23-24 as allegedly being indefinite. The Office questions the meaning of the phrase “wherein subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate.” The Office asks “what does ‘increase in exposure mean’?”  According to the Office, “The ‘exposure’ of a drug can be interpreted as the amount of drug in the blood after administration under certain conditions (amount, concentration, formulation, frequency, length of administration, mode of administration, etc.).   The Office cites no support for that definition and instead concludes that the metes and bounds of the claims are not clearly defined.
The Examiner disagrees:
First, the interpretation of drug exposure as “the amount of drug in the blood after administration under certain conditions” is universally accepted.  In fact, Appellant states on the paragraph that bridges pages 9-10 of this Appeal Brief: “The phrase clearly states that if the subject is taking both a BCRP inhibitor (glyburide) and dichlorphenamide, that there is no increase in exposure, i.e. the level of drug achieved in the body as measured by Cmax or AUC, for either drug as a result of the co-administration”.  Cmax and AUC are normally measured in blood, as such, it seems like Appellant agrees with the Examiner’s definition that ‘exposure” in this case it refers to “exposure in blood”.  The reason that there is some ambiguity about the word “exposure” is because it could relate to the amount of drug in some organs like the brain (i.e. brain exposure) or the lungs (lung exposure) etc., as opposed to blood exposure.


Second, Applicant argues:
The standard for indefiniteness is set forth in Ex parte McAward where the Board held that § 112 requires “that claims be written in clear and unambiguous terms,” which “necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.”  “The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) ... is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available.
The Examiner disagrees:
The Examiner is not requiring “a more suitable language mode of expression”, but instead the Examiner is requiring to know what kind of exposure is Appellant referring to (brain exposure, lung exposure, blood exposure, etc.) and what is the “exposure” of dichlorphenamide and glyburide in the instant claims being compared to (see below).

Third, Applicant argues:
Claim 23 is drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide,  As discussed below, the inventor has discovered that dichlorphenamide is not a BCRP inhibitor and as such, the dosages of the coadministered drugs, i.e., dichlorphenamide and glyburide, do not need to be adjusted because the co-administration does not change the exposure level of either drug. There is no increase in exposure and thus, no need for dose adjustment. Claim 24 is drawn to a similar method.
The Examiner disagrees:
Whatever Applicant discovered is irrelevant for the purpose of discussing the indefiniteness of the phrase: “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the BCPR substrate”. 

Fourth, Applicant argues:
Appellant fails to understand why the Office believes that the phrase “increase in exposure” is indefinite. The phrase clearly states that if a subject is taking (or is contemplating taking) both a BCRP inhibitor and dichlorphenamide, that there is no increase in exposure, i.e., the level of drug achieved in the body as measured by Cmax or AUC, for either drug as a result of the coadministration.
Exposure information for both glyburide and dichlorphenamide was well known in the art. For example, the GLYBURIDE Prescribing Information (DIABETA) includes extensive information on its exposure.  Likewise, Cohen describes the exposure of single and multiple dose administration of dichlorphenamide. Appellant submits that one of skill in the art would readily appreciate the meaning of the “exposure” in the context of 
The Examiner disagrees:
When one compares the exposure of a drug or combination of drugs, it has to disclose the experimental parameters under which the comparison was made.  Appellant is saying that the GLYBURIDE Prescribing Information (DIABETA) includes extensive information on glyburide exposure and that COHEN describes the exposure of single and multiple dose administration of dichlorphenamide. The GLYBURIDE Prescribing Information (DIABETA) does not mention any type of exposure.  Under Pharmacokinetics (see pages 1-2) it simply states some generalities about serum levels of glyburide without presenting any experimental.  The COHEN reference (Clinical Pharmacology in Drug Development 2019, 8:87-94), on the other hand, offers experimental conditions for the administration of dichlorphenamide (see pages 88-89 under Methods: Study Design, Study Subjects) to healthy volunteers (as opposed to patients suffering from hyperkalemic periodic paralysis in the instant claims).  In other words, the formulation of dichlorphenamide (tablets), the dosage regimen (see Table I on page 88) and the subjects that are being administered dichlorphenamide are well defined by COHEN.  However, the instant claims only disclose that dichlorphenamide is being administered 50 mg once or twice daily to patients suffering from hyperkalemic periodic paralysis, there is no mention of the type of formulation, mode of administration (oral, injection, etc.), etc.  
So, is Applicant comparing the “exposure” of dichlorphenamide that is administered to patients suffering from hyperkalemic periodic paralysis at 50 mg once or  to healthy volunteers at 25 mg, 50 mg, 100 mg, 200 mg or 400 mg single dose (COHEN reference)?   And what about glyburide for which there is no even a disease or amount disclosed in the instant claims?
Still, not clear what is being compared.

Fifth, Applicant argues:
The Office has rejected claims 23-24 as allegedly being indefinite. The Office questions the meaning of the phrase “wherein subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate.” The gist of the Office’s argument can be summed up by the statement in the Answer — “Still, not clear what is being compared.”
Claim 23 recites “the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof.” Claim 24 has similar language. The claim language clearly indicates that the exposure of each drug when co-administered is no greater than if each drug was administered separately to the same patient in the same manner. Thus, the claims inform, with reasonable certainty, those skilled in the art about the scope of the invention. Appellant requests that the rejection be withdrawn.
The Examiner disagrees:
Applicant states: “The claim language clearly indicates that the exposure of each drug when co-administered is no greater than if each drug was administered separately 



Claim Rejections - 35 USC § 112 (Maintained Rejection).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claims 23-24 recite: “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate as a result of the co-administration of the BCRP substrate (glyburide) and dichlorphenamide, or a pharmaceutically acceptable salt thereof”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 23-24 are drawn to methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide, further limited by the amount of exposure of each drug (i.e. such that the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof).  Therefore, the claims encompass a genus of methods of treatment further defined by the amount of drug exposure, which is simply a wish to know the identity of such methods that will satisfy the above requirement.  
Accordingly, there is insufficient written description encompassing: methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, because the relevant identifying characteristics of the above method such as: specific formulations of dichlorphenamide and glyburide, disease being treated with glyburide, amount of glyburide administered, mode of administration, frequency and length of administration, etc., all of which will determine the degree of drug exposure, are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, does not distinguish any particular method from other methods having the same activity or function (i.e. treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis) and as such does not satisfy the written-description requirement. 
 Applicant has not disclosed enough relevant, identifying characteristics, such as formulations, mode of administration, amount of each compound, disease being treated with glyburide, ratio of compounds being administered and other characteristics, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 
In the instant case, Applicant does not disclose any method of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide.  Further, the prior art also does not disclose any method of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide.  As such, neither Applicant nor the prior art offer examples of methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide, as such there is no way to correlate under which conditions (i.e. specific formulations of dichlorphenamide and glyburide, disease being treated with glyburide, amount of glyburide administered, mode of administration, frequency and length of administration, etc.) the subject will experience no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof.
Given the broad scope of the claimed subject matter (the large genus of conditions that might satisfy that: the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof”, Appellant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof.
In the absence of structural characteristics (i.e. specific formulations of dichlorphenamide and glyburide, disease being treated with glyburide, amount of glyburide administered, mode of administration, frequency and length of administration, etc.)  that are shared by the methods of treating hyperkalemic periodic paralysis and a disease other than hyperkalemic periodic paralysis comprising the co-administration of dichlorphenamide and glyburide wherein: the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of examples to describe the method.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In other words, the skilled in the art will not know, based on the limited information provided by Applicant and the prior art, which ones of the innumerable the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof) of claims 23-24.
In other words, Applicant is trying to describe a method by what it does instead of by what it is.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.


First, Applicant argues:
As discussed above, the claims are drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject. The subject is also being administered a therapeutically effective amount of the BCRP substrate glyburide. As discussed below, the inventor has discovered that dichlorphenamide is not a BCRP inhibitor and as such, the dosage of the glyburide does not need to be adjusted because of the co-administration. Thus, the claims are specific as to:
The subject being treated, i.e., a person who is being treated with glyburide for an indication for which it has been approved and also requires treatment with dichlorphenamide for the treatment of primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants;
•    The method of treatment, i.e., the drugs are co-administered without dose adjustment; and
•    The amount of drug being administered, i.e., dichlorphenamide at an initial dosage of 50 mg once or twice daily or up to 200 mg daily and glyburide at the amount that has been approved for its usage.
The Examiner disagrees:
First, it is true that Applicant discovered that dichlorphenamide is not a BCRP inhibitor, however, how does this discovery relate to adjusting or not the dosage of glyburide?  The fact that dichlorphenamide is not a BCRP inhibitor and glyburide is a BCRP substrate, does not mean that these two drugs can’t interact trough other receptors or transporters and as a consequence there might be a need for adjusting the dose of metformin under certain circumstances (i.e. amount administered, mode of administration, specific formulation, dose regimen, etc.).  But most important, there is nothing in the claims that requires or suggests that the dosage of glyburide needs not to be adjusted.   The claims require that the subject experiences no increase in exposure.  The amount of glyburide might need to be adjusted whether there is or not increased exposure of glyburide simply because the physician might decide that a different dose (higher or lower) might be more beneficial for a particular patient.
Second, contrary to Appellant’s arguments, the claims are not specific at all:
The subject being treated: 
Who are the subjects being treated with glyburide?  What disease “other than hyperkalemic periodic paralysis” is being treated?  The fact that glyburide was approved for the treatment of type 2 diabetes does not mean that the instant claims are limited to that disease.  Applicant is trying to incorporate into the claims limitations from the prior art.  If Appellant wants to limit the claims to type 2 diabetes, then it should explicitly limit the claims to type 2 diabetes instead of “a disease other than primary hyperkalemic periodic paralysis”.
•    The method of treatment: 
First, the only active step of claims 23 and 24 require the administration of dichlorphenamide, but DOES NOT require the co-administration of glyburide.  Strictly speaking, nowhere in the claim there is a requirement of co-administration of glyburide and dichlorphenamide.  Before the only active step (“administering to the subject a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof”), the subject is required to be administered glyburide, and during the only active step (“administering to the subject a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof”) the subject is required to be administered dichlorphenamide.  Even though there is nothing in the claims that requires the administration of glyburide to be discontinued before the active step of administering dichlorphenamide, the fact is that due to the use of the word comprising, such step (discontinuing the administration of glyburide) is not excluded from the present claims.  Further, although dose adjustment is not required, there is nothing in the claims that prevents dose adjustment.  In fact, and contrary to Appellants’ 
Second, what disease “other than hyperkalemic periodic paralysis” is being treated?
Third, which method of treatment is Appellant referring to?  The method before the “Initial administration of an initial dosage of 50 mg of dichlorphenamide” or the method “during and after the administration of the initial dosage of 50 mg of dichlorphenamide”? 
Fourth, as stated in the written description rejection above, there is no dose regimen, no mode of administration, no specific formulations for either dichlorphenamide or glyburide, etc.
In summary, the skilled in the art will not know under which conditions (i.e. disease being treated with glyburide, mode of administration, formulation and amount of glyburide administered, dichlorphenamide formulation, mode of administration, length of administration of dichlorphenamide, etc.) the subject “experiences no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of these two drugs”.
•    The amount of drug being administered: 
Applicant states: “and glyburide at the amount that has been approved for its usage”.  For what usage? The claims do not require any specific “usage” of glyburide and above all: there is no mention in the claims or the specification of any amount of glyburide administered.  

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015)) and Dailey (Expert Opin. Pharmacother. (2003) 4:1417-1430).

CLAIM INTERPRETATION: it is being assumed that during the only active step of the instant claims (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof, at an initial dose of 50 mg once or twice daily”) that glyburide (which was administered to the subject before the active step) is still being administered.

For claim 23,  the KEYEVIS™ prescribing information teaches a method of treating primary hyperkalemic periodic paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (see indications and Usage).
The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the BCRP substrate glyburide.  However, Dailey teaches a method of treating type 2 diabetes comprising the administration of a composition comprising a therapeutically effective amount of glyburide (see entire document, in particular page 1419, section 3.1 and Table 2, and page 1421, Table 4.).
Regarding the dichlorphenamide dosage, the KEYEVIS™ prescribing information teaches an initial dose of 50 mg twice daily (see Dosage and Administration).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and type 2 diabetes, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic 

The statement: “wherein the subject experiences no increase in exposure of either dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art :a method of treating primary hyperkalemic periodic paralysis and type 2 diabetes comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and glyburide.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the subject experiences no increase in exposure of either dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide” appears to be the result of the process made obvious by the prior art: “a method of treating primary hyperkalemic periodic paralysis and type 2 diabetes comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and glyburide", e. g. the intended result of a process step positively recited.  
Further, the exposure of a drug will depend of several factors, like the presence of other drugs, the amount of each drug administered, the formulations of each drug, the mode of administration, the frequency and duration of administration, etc., all of which are seem to be made obvious by the prior art mentioned above (co-administration of 50 mg of dichlorphenamide, once or twice daily, and glyburide to patients suffering from primary hyperkalemic periodic paralysis and diabetes (i.e. a disease other than primary hyperkalemic periodic paralysis).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method made obvious by the prior art does not possess the same material, structural and functional characteristics of the method claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from the In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claim 23 with a reasonable expectation of success.

Claim 24 is identical to claim 23, except for the amount of dichlorphenamide administered: 200 mg daily instead of 50 mg once or twice daily.
For claim 24, the KEYEVIS™ prescribing information teaches that dichlorphenamide can be administered up to 200 mg daily (see Dosage and Administration), thus resulting in the practice of claim 24 with a reasonable expectation of success.  

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

First, Applicant argues:
First, the only motivation to combine the KEVEYIS Prescribing information and the Dailey is the Office’s assumption that the subjects being administered the BCRP substrate glyburide are also subjects suffering from diabetes. Appellant reminds the Office that “even when the level of skill in the art is high, the [Office] must identify specifically the principle, known to one of ordinary skill that suggests the claimed combination. In other words, the Office must explain the reasons why one of ordinary skill in the art would have been motivated to select the references and to combine them to render the claimed invention obvious (In re Rouffet).   “This factual question of motivation is material to patentability, and [can] not be resolved on subjective belief and unknown authority” (In re Lee and In re Nuvasive). The examiner can satisfy the burden of showing obviousness of the combination "only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references" (In re Fritch).   Here, the Office has not cited to any objective evidence that suggests the claimed combination.
The Examiner disagrees:
First, the above 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and type 2 diabetes (a disease other than primary hyperkalemic periodic paralysis) are well known diseases,  before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease individually (dichlorphenamide for the treatment of primary hyperkalemic paralysis and glyburide for the treatment of type 2 diabetes).  This rejection was based on prior art references, not on assumptions. 
Second, Appellant is referring to very old cases (In re Rouffet (1998), In re Lee (2002) and In re Fritch (1992)) all of which were superseded by the decision of the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Specifically, regarding In re Nuvasive and In re Lee:
In re Nuvasive states:
“The relevant principles apply with equal force to the PTAB's motivation to combine analysis. Our precedent dictates that the PTAB must make a finding of a motivation to combine when it is disputed. See, e.g., Lee, 277 F.3d at 1343-45; see also KSR, 550 U.S. at 418 (stating that the PTAB's motivation to combine "analysis should be made explicit" (citation omitted)). Although identifying a motivation to combine "need not become [a] rigid and mandatory formula," KSR, 550 U.S. at 419, the PTAB must articulate a reason why a PHOSITA would combine the prior art references”.
According to MPEP 2141 (see below) the Supreme Court overruled cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002) cited by Applicant above.
MPEP 2141 states:
“These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness. However, the Supreme Court’s pronouncement KSR superseded cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art. As the Federal Circuit has explained: at the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).
In another case, the Federal Circuit also stated that:
"... we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation.  This is particularly true where the missing limitation goes to the heart of an invention." Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016).
These guidelines do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are 

Second, Applicant argues:
Furthermore, Appellant maintains that, while the pending claims recite that the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate glyburide as a result of the co-administration of the BCRP substrate and dichlorphenamide, or a pharmaceutically acceptable salt thereof, the prior art teaches the opposite. The prior art teaches that there is an interaction between glyburide and dichlorphenamide. Specifically, the therapeutic efficacy of glyburide can be increased when used in combination with dichlorphenamide, which means that a lower dose of glyburide should be used (https://www.drugbank.ca/drugs/DB01144 from October 29, 2018 at p. 6 (downloaded May 18, 2020 from wayback machine (https://web.archive.Org/web/20181029003529/https://www.drugbank.ca/drugs/DB01144), copy attached).
The Examiner disagrees:
First, even if one were to consider the teachings of DrugBank database enabled (see discussion below), the statement: “The therapeutic efficacy of Glyburide can be increased when used in combination with dichlorphenamide”, does not teach the opposite to what is claimed:  
The structural limitations of the instant claims are:
A method for treating a disease chosen from primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants in a subject in need thereof, wherein the subject is being administered a breast cancer resistance protein (BCRP) substrate to treat a disease other than primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants, wherein the BCRP substrate is glyburide, the method comprising: administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof, at an initial dosage of 50 mg once or twice daily.
There is nothing in the DrugBank database that teaches the opposite of the above structural limitations.  In other words the DrugBank database does not teach or suggests that one cannot combine dichlorphenamide and glyburide to treat hyperkalemic periodic paralysis and another disease like type 2 diabetes.   The fact that the efficacy of glyburide might be increased when coadministered with dichlorphenamide, as the DrugBank database might suggest, does not mean that these two drugs cannot be co-administered to treat hyperkalemic periodic paralysis and type 2 diabetes.  At most, it would suggest to monitor the efficacy of glyburide. 
Second, even if one were to consider the teachings of DrugBank database enabled (see discussion below), the fact that the efficacy of glyburide can be increased in the presence of dichlorphenamide, it does not necessarily correlate with increased exposure of glyburide.  The efficacy of glyburide can be increased if, for example, dichlorphenamide has a synergistic effect with glyburide when treating type 2 diabetes, as such, even without increasing the exposure (amount in blood) of glyburide, glyburide can be more efficacious.  In other words, increasing the efficacy of glyburide does not necessarily correlate with increasing glyburide “exposure”.   
an increased efficacy of glyburide when used in combination with dichlorphenamide with increased “exposure” of glyburide,  It is possible that under certain experimental conditions (i.e. disease being treated with glyburide, amount of glyburide being administered, formulations of glyburide and dichlorphenamide, dose administration, mode of administration, etc.) Appellant is correct (there is no increase in exposure of glyburide when co-administered with dichlorphenamide), and under different conditions, the DrugBank database is correct (there is increase in exposure of glyburide when co-administered with dichlorphenamide).  In that case, it all revolves around the written description rejection: under which experimental conditions there is no increase or increase in “exposure” of either dichlorphenamide or glyburide?  Neither the specification nor the prior art teaches that.   So, the purpose of the 103 rejection it is to reject the embodiment encompassed by the combined teachings of KEYEVIS™ Prescribing Information and Dailey that there is no increase of exposure of glyburide when dichlorphenamide and glyburide are administered under all the structural conditions of instant claims 23-24, unless Appellant can demonstrate the contrary.
Fourth, regarding the validity (enablement) of the DrugBank database:
“The therapeutic efficacy of Glyburide can be increased when used in combination with Dichlorphenamide”.   Note of the use of the word “can” which means this statement is a mere speculation and not based on experimental results or data from the prior art (there is no reference to the primary literature).  Further, the web page does 
Further, another database: drugs.com (see attached) teaches the following: “Dichlorphenamide may interfere with blood glucose control and reduce the effectiveness of glyburide”, which is exactly the opposite of what the DrugBank web page teaches.  Again, note the use of the word “may”, which clearly indicates that this is merely a speculation and not based on experimental results or data from the prior art, as such, like the DrugBank web page, it does not seem to be enabled. 
Fifth, the Appellant states: “Specifically, the therapeutic efficacy of glyburide can be increased when used in combination with dichlorphenamide, which means that a lower dose of glyburide should be used”.   First, the fact that the efficacy of glyburide can be increased does not necessarily mean that a lower dose of glyburide should be used.  In fact, the physician might determine that a higher efficacy of glyburide might be beneficial for the treatment of diabetes in a particular patient.   Second, since the claims do not recite any amount of glyburide, the skilled in the art might start administering an amount of glyburide that is lower than normal, as such, even if there is an increase in the efficacy of glyburide, there will be no need for dose lowering.  Third, and most important, the claims do not prevent from lowering the dose of glyburide at certain point.
Sixth, and most important: the claims recite: “wherein the subject experiences no increase in exposure of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide”, which means that the wherein clause is fulfilled if

2- The patient experiences increase in Dichlorphenamide exposure and no increase glyburide exposure, and 
3- The patient experiences no increase in Dichlorphenamide exposure and increase in glyburide exposure.
So the above wherein clause contemplates the fact that there might be an increase of glyburide exposure (as long as there is no increase in dichlorphenamide exposure).  So even if the DrugBank database were enabled and were to qualify as prior art, it wouldn’t teach the opposite of the “wherein” clause, since the “wherein” clause of the instant claims contemplates the possibility that the patient could experience an increase in glyburide exposure (as long as there is no increase in dichlorphenamide exposure)

In summary, since the above alleged references (DrugBank and drug.com) seem to lack enablement (unless Applicant can prove the contrary) and since both contradict each other, the only remaining facts in the prior art are: that dichlorphenamide is known to treat primary hyperkalemic periodic paralysis and glyburide is known to treat diabetes, as such it will be obvious to administer a combination of both drugs to patients suffering from both diseases.  “No increase in exposure” seems to be a consequence of co-administering both drugs to individuals suffering from primary hyperkalemic periodic paralysis and diabetes, it is not a structural limitation. 
of either the dichlorphenamide or the BCRP substrate (glyburide) as a result of the co-administration of the BCRP substrate and dichlorphenamide”), there is the possibility that the exposure of glyburide to be increased (as long as there is no increase in dichlorphenamide exposure). 

Third, Applicant argues:
In response, the Office questions whether the prior art cited by the Office, specifically the DrugBank reference, which teaches that "The therapeutic efficacy of Glyburide can be increased when used in combination with Diclofenamide", is enabled. The Offices notes “the use of the word "can" which means this statement is a mere speculation and not based on experimental results or data from the prior art. Further, the web page does not offer any logical reasoning for making such statement. As such, this statement, unless Applicant can prove it otherwise, completely lacks enablement.
Frankly, Appellant is confused regarding the Office’s reluctance to consider the DrugBank reference as prior art teaching away from the Office. A search of the USPTO database of issued patents revealed 172 patents having citations to “DrugBank”. In 30 of those, the DrugBank reference was cited by the Office itself in a PTO-892 form. Indeed, the Board previously characterized a DrugBank reference as prior art. See, Ex parte Ames, Appeal 2007-1138, Application 10/304,918 at 7).
The Examiner disagrees:
First, although DrugBank database is a reliable source of information regarding drugs and their mode of action and can give the investigator a first idea on what to 
Second, in application 10/304,918 (corresponding to US 7,399,784) the Board stated (10/304,918, Patent Board Decision (03/28/2007), page 7):
“DrugBank describes “Cortab”, “Predniterm Tab” and “Sterloin Liq” as containing prednisone (a corticosteroid) and Vitamin E.  The Examiner should determine whether any of these formulations were on sale prior to the filing date of the instant application”
The above statement is completely unrelated to the instant case.  The above statement by the Board is simply indicating that three brand names of formulations that comprise prednisone (“Cortab”, “Predniterm Tab” and “Sterloin Liq”) are known.  The underline and bold phrase makes the point that DrugBank (although a valuable source of information) cannot be considered prior art, since the Board is suggesting the Examiner to find a primary reference with a date that might or might not be prior art based on the filing date of the application.
To Examiner’s best knowledge, there is no example or guidance wherein the Board or anywhere in the USPTO, drug-drug interactions mentioned in DrugBank were used as prior art.  

Fourth, Applicant argues:
Without expressing any conclusion as to whether the DrugBank reference is, or is not, enabled, Appellant respectfully maintains that the Office has misstated the law. Amgen Inc. v Hoechst Marion Russel, Inc. 314F3.d 1313 (fed. Cir. 2003).  The conclusion that a prior art reference lacks enablement does not exclude the reference from consideration during an obviousness challenge. Thus, the question of whether or not the DrugBank reference is enabled is irrelevant.
The Examiner disagrees:
The case presented by Appellant (Amgen Inc. v Hoechst Marion Russel, Inc. 314F3.d 1313 (fed. Cir. 2003) cites the following:
Under § 103 , however, a reference need not be enabled; it qualifies as a prior art, regardless, for whatever is disclosed therein. SeeSymbol Techs., Inc. v. Opticon, Inc., 935 F.2d 1569, 1578 , 19 USPQ2d 1241, 1247 (Fed.Cir.1991); Reading & Bates Constr. Co. v. Baker Energy, 748 F.2d 645, 652 , 223 USPQ 1168, 1173 (Fed. Cir.1984). Therefore, the district court's obviousness holdings with respect to Sugimoto are vacated and remanded. On remand, the district court should reconsider obviousness with respect to Sugimoto, but should do so without reference to whether Sugimoto is enabled, as enablement of the prior art is not a requirement to prove invalidity under § 103 .

However, the DrugBank database is not being used by the Examiner as a 103 reference.  The DrugBank database reference is being used by Appellant to try to demonstrate that the prior art teaches the opposite of what is claimed.  As such, it is  certainly proper for the Examiner to determine whether the DrugBank reference is enabled or not, because it is relevant to whether it teaches or not the opposite of what Applicant claims.

Fifth, Applicant argues:

Accordingly, the DrugBank reference is a based on multiple primary references and significantly, teaches away from the presently claimed invention.
The Examiner disagrees:
Getting information from FDA/Health Canada labels is not primary literature, although scientifically sound, it simply extrapolates the interactions of other drugs based on their mechanism of action to drugs for which there is absolutely no experimental data like in the case of dichlorphenamide-glyburide.  Again, if Applicant cannot provide a primary source of data that qualifies as prior art, then it will have to admit, that the data provided in DrugBank, although it might be scientifically sound, it is speculative.  The fact is that a similar database (Drugs.com) teaches the opposite as the DrugBank database, seems to be in agreement with the fact that there none of these databases points to any primary reference to justify their conclusions, which seem to be mere speculation based on some mechanism of action of these two drugs (dichlorphenamide and glyburide).

Sixth, Applicant argues
  Notably, drugs.com defines a “moderate” interaction” as “Moderately clinically significant. Usually avoid combinations; use it only under special circumstances.”
The Office characterizes the teaching of drugs.com as opposite to that of DrugBank in that DrugBank indicates that therapeutic efficacy of glyburide can be increased and drugs.com states that dichlorphenamide may reduce the effectiveness of glyburide. However, the Office seems to miss the point that both references teach that there is an interaction when the two drugs are coadministered whereas the pending claims recite that there is no such interaction.
The Examiner disagrees:
First, where in the drug.com did Appellant find 85 references?
Second, there is nothing in the claims that states or suggests that there is no interaction between glyburide and dichlorphenamide.  The claims require that “the subject experiences no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of glyburide and dichlorphenamide”, the claims do not require no interaction between dichlorphenamide and glyburide. 
Third, if one were to accept Appellant’s thinking that interaction is correlated with efficacy and exposure, then the drug.com statement that: “Dichlorphenamide may interfere with blood glucose control and reduce the effectiveness of glyburide” would reduce the exposure of glyburide”, which would support (not contradict) the “wherein” clause of the instant claims.  In other words, if drug.com is enabled and the efficacy of glyburide is decreased, and if this can be correlated with decrease in glyburide exposure, it will be the same as saying that there is no increase in glyburide exposure, as such it does not contradict (does not teach the opposite of) the “wherein clause” (wherein the subject experiences no increase in exposure of either the dichlorphenamide or glyburide”) but it supports it.
Fourth, and as stated before: the “wherein” clause contemplates the possibility that the patient experiences an increase in glyburide exposure (provided there is no increase in dichlorphenamide exposure).
 
Seventh, Applicant argues:
Even putting aside DrugBank and drugs.com as references that teach away from the claimed invention, Appellant would remind the Office of the express statements in the GLYBURIDE Prescribing information regarding interaction with sulfonamides, the class of drugs that encompasses dichlorphenamide.
The hypoglycemic action of sulfonylureas may be potentiated by certain drugs including nonsteroidal anti-inflammatory agents and other drugs that are highly protein bound, salicylates, sulfonamides, chloramphenicol, probenecid, coumarins, monoamine oxidase inhibitors, and beta adrenergic blocking agents. When such drugs are administered to a patient receiving glyburide, the patient should be observed closely for hypoglycemia. When such drugs are withdrawn from a patient receiving glyburide, the 
Thus, the GLYBURIDE Prescribing Information also teaches away from the claimed invention.
The Examiner disagrees:
First, as explained above, none of the databases mentioned above teaches away from the instant invention (see above discussion).
Second, Appellant should explain why it concludes that the GLYBURIDE Prescribing Information (DIABETA) teaches away from the claimed invention.  This is a conclusory statement without any rational explanation from Appellant.  
Glyburide is a known sulfonylurea and dichlorphenamide is a known sulfonamide, as such, based on the GLYBURIDE Prescribing Information (DIABETA), in the event that the sulfonylurea glyburide has to be coadministered with the sulfonamide dichlorphenamide, the GLYBURIDE Prescribing Information (DIABETA) concludes that: the patient should be observed closely for hypoglycemia.   At no point the GLYBURIDE Prescribing Information (DIABETA) teaches or even suggests NOT to coadminister dichlorphenamide and glyburide, but instead teaches to monitor the patients for side effects.  Even further, the GLYBURIDE Prescribing Information (DIABETA) is completely silent regarding whether there is an increase in exposure or not of any of the coadministered drugs, and as stated before: the “wherein” clause contemplates the possibility that there is increase in glyburide exposure (provided there is no increase in dichlorphenamide exposure). Regarding coadministration, it is worth 
So, contrary to Appellants unexplained conclusory statements, the GLYBURIDE Prescribing Information (DIABETA) does not teach away from the claimed invention.

Eight, Applicant argues:
Appellant respectfully maintains that the Office’s attack on the nonobviousness of the pending claim seems to be based on the Office’s assumption that a “clinical interaction” must be found rather than relying on in vitro results. The Office relies upon Markakis et al., Boca Raton Regional Hospital, August 22, 2016 lecture and a Wikipedia web page in support of its position that drug-drug interactions are complicated and as such, “experimental data (i.e. actual administration of the drugs) will be required in order to determine under which conditions, if any, there are or there are no drug interactions that cause increase or decrease in exposure.”
Appellant agrees that drug interactions are complicated and indeed, unpredictable. However, the FDA, in developing its policies regarding interaction potential between investigational drugs and transporters, such as BCRP, concluded that in vitro studies were sufficient. Their guidance, which is used for approval of non-biologic drugs in the US, states:
•    Sponsors should evaluate most investigational drugs in vitro to determine whether they are substrates of [BCRP].
•    If in vitro studies indicate that a drug is a [BCRP] substrate, the sponsor should consider whether to conduct an in vivo study based on the drug’s 
In other words, in vivo studies are optional. And indeed, the FDA did not require any in vivo drug transporter studies when approving KEVEYIS. The FDA concluded that the in vitro studies done in accordance with its guidelines were sufficient to establish whether there was, or was not, a drug-drug interaction requiring dose adjustment of one or both of the co-administered drugs.
The Examiner disagrees:
First, apparently, Appellant is responding to the comments made by the Examiner in the FINAL office action dated 07/27/2020 (pages 17 and 18).
That was the Examiner’s response to Applicant’s arguments presented on page 16 of the same FINAL office action, which are the same as the arguments presented above (see Seventh, Appellant argues) and were appropriately responded above.
Second, the non-obviousness rejection is based on KEYEVIS TM Prescribing Information and the Dailey reference (see above 103 rejection), not on Markakis et al., Boca Raton Regional Hospital, August 22, 2016 lecture and a Wikipedia web page.
At no point the Examiner required “experimental data” as Applicant suggests.  The Examiner position was that Applicant’s only experiment is that it was able to demonstrate that dichlorphenamide does not inhibit the BCRP transporter.  Based on that, Applicant made a series of conclusory statements that do not have any scientific rationale.  In all honesty, this discussion has absolutely no impact on the decision on whether this claims are allowable or not, it was simply an “extra” attempt by the Examiner to demonstrate the weakness in scientific reasoning of Applicant’s in vitro).
Finally, Appellant concludes: “in vivo studies are optional. And indeed, the FDA did not require any in vivo drug transporter studies when approving KEVEYIS. The FDA concluded that the in vitro studies done in accordance with its guidelines were sufficient to establish whether there was, or was not, a drug-drug interaction requiring dose adjustment of one or both of the co-administered drugs”.   This statement is completely irrelevant, since the claims at no point require (or not) “dose adjustment” of any drug.

Ninth, Applicant argues:
Finally, the Office looks to MPEP 2114.04 for support that it may ignore the claim language “wherein the subject experiences no increase in exposure of either dichlorphenamide or the BCRP substrate as a result of the co-administration of the BCRP substrate and dichlorphenamide" as, according to the Office the language does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art.”
Appellant respectfully maintains that the Office is mistaken. The law is clear. The PTAB has held, and the Federal Circuit has agreed, that when a “wherein clause” gives “meaning and purpose” to the claims, the clause “meaningfully limit[s] the claims, and [is] entitled to patentable weight. (Mayne Pharm. Int’l Pty. Ltd. V. Merck Sharp and Dome Co. 927 F.3d 1232 (Fed. Cir.2019). Here, Appellant has relied on the wherein clause’s recitation regarding exposure and dose adjustment to distinguish the claimed invention from the prior art. Specifically, during prosecution, Appellant argued that:
the prior art teaches the opposite. The prior art teaches that there is an interaction between glyburide and dichlorphenamide. Specifically, the therapeutic efficacy of glyburide can he increased when used in combination with dichlorphenamide, which means that a lower dose of glyburide should be used.
The Examiner disagrees:
First, the “wherein” clause was not ignored but instead it was considered that it was not a structural limitation but instead: “an intended result of carrying the process made obvious by the prior art”. 
Second, the case presented by Applicant (Mayne Pharm. Int’l Pty. Ltd. V. Merck Sharp and Dome Co. 927 F.3d 1232 (Fed. Cir.2019) refers to US 6,881,745 owned by Mayne.  Merck challenged the patentability of 6,881,745 to the PTAB which concluded in favor of Merck that the claims are unpatentable as anticipated or obvious based on prior art.
One representative of US 6,881,745 claim is claim 9 that recites:
CLAIM 9: A pharmaceutical composition, consisting essentially of: about 100 mg of an azole antifungal drug; and one or more polymer[s] having acidic functional groups; and optionally one or more additional ingredients selected from the group consisting of a disintegrant, a diluent, a filler, an inert solid carrier, an inert solid matrix, a lubricant, a glidant, a colouring agent, a pigment, a flavour, water, ammonia, an alkaline agent, and wherein in vivo the composition provides a mean CMAX of at least 100 ng/ml, after administration in the fasted state.
Both, the Federal Court and the Board found that the Kai reference anticipated the structural limitations of the claims as well as the “wherein” clause as follows:
 “:As for the "wherein" clauses, the Board found the claims encompassed compositions meeting the claimed parameters in both humans and animals. Each wherein clause recites that the parameters are achieved "in vivo." For the definition of "in vivo," the Board turned to the specification, which states that "[t]he term 'in vivo' in general means in the living body of a plant or animal . . . ." J.A. 92 (quoting '745 patent col. 3 ll. 37-39). The Board was persuaded that this definition in the specification was "consistent with the plain meaning of the term 'in vivo' as it would have been understood one of ordinary skill in the art at the time of the invention . . . ." Id. Although the specification disclosed results of a specific clinical trial involving administration of a particular azole, itraconazole, to a particular animal, humans, the Board declined to import limitations from the specification into the claim language.
Following these constructions, the Board considered whether Kai anticipated the claims. Kai discloses a solid dispersion technique for improving the bioavailability of a triazole antifungal agent, MFB-1041.5 First, MFB-1041 is dissolved in a mixed solvent of dichloromethane and ethanol. A polymer is then added to the solution at a drug-to-polymer ratio of from 1:1 to 1:5. Several polymers are disclosed, including hydroxypropylmethylcellulose phthalate (HP-55), the preferred polymer of the '745 patent. The solution is spray-dried, yielding a powder that was administered to beagle dogs under fasted conditions. Table 1, reproduced below, discloses the pharmacokinetic profile of MFB-1041 upon administration:

    PNG
    media_image1.png
    278
    555
    media_image1.png
    Greyscale

Based on the above data, the Board [*1237] found that Kai discloses a composition consisting essentially of 100 mg of an azole and a polymer with acidic functional groups, which provides a mean C MAX of at least 100 ng/ml and a mean AUC of at least 100 ng.h/ml in vivo after administration in the fasted state. Over Mayne's objection, the Board also found MFB-1041 to be a drug, and a composition containing the MFB-1041 to be a pharmaceutical composition. Accordingly, the Board found that all of the limitations of claims 2, 6, 9, 11, 12, and 14 were met and hence they are anticipated by Kai.”

So, unlike in the above case, where the Board found the claims encompassed compositions meeting the claimed parameters (of the wherein clause) because the specification provided enough examples to prove that association, in the instant case, neither the specification nor the prior art provided any example of the co-administration of dichlorphenamide and glyburide to patients suffering from hyperkalemic periodic paralysis and another disease.  So in the instant case, there is no known correlation (as discussed in the written description above) between the structural limitations (diseases being treated, amount administered, formulations, dosage regime, mode of administration, etc.) required for a subject to experience no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of glyburide and dichlorphenamide.  So, unless Appellant can demonstrate otherwise, no increase in “exposure” seems to be a consequence of co-administering both drugs to individuals suffering from primary hyperkalemic periodic paralysis and diabetes under the structural limitations of claims 23 and 24 and does not further limit the claims. 
Third, as discussed in detail before, there is absolutely nothing in the prior art that teaches the opposite of what is being claimed, even if one were to consider the DrugBank database enabled.

Tenth, Applicant argues:
Appellant also reminds the Office of Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370 (Fed. Cir. 2019). In that case, the wherein clauses related to (1) the effectiveness of an administered glaucoma or ocular hypertension therapeutic formulation given twice daily as compared to another therapeutic formulation given three times daily and (2) the reduction of adverse events. Specifically, they recited:
wherein the method is as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times per day and
wherein the method reduces the incidence of one o[r] more adverse events selected from the group consisting of conjunctival hyperemia, oral dryness, eye pruritus, allergic conjunctivitis, foreign body sensation, conjunctival folliculosis, and somnolence when compared to the administration of 0.2% w/v brimonidine tartrate monotherapy three times daily.
On their face, such wherein clauses share some similarities with that of the present claims (i.e., wherein the subject experiences no increase in drug exposure as a Allergan Sales, as here, the patent applicant argued during prosecution that the wherein clauses were limitations that distinguished over the prior art. Specifically, in Allergan Sales, the characteristics of the wherein clauses were argued during prosecution to be “unexpected results” that was evidence of non-obviousness. These facts were important to the Federal Circuit’s holding in Allergan Sales that the “wherein” clause were material to patentability and thus, limiting.
Appellant thus respectfully maintains that, as in Allergan Sales and as required by the M.P.E.P. 2114.04, the wherein clause in the pending claims “meaningfully limit[s] the claims, and [is] entitled to patentable weight.” For that additional reason, Appellant requests reversal of the rejection.
The Examiner disagrees:
The Allergan vs. Sandoz case (see NPL 05 16205604 Allergan v. Sandoz) refers to what is now US 9,770,453.
Claim 1 recites:
A method of treating a patient with glaucoma or ocular hypertension comprising topically administering twice daily to an affected eye a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate, wherein the method is as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times per day and wherein the method reduces the incidence of one of more adverse events selected from the group consisting of conjunctival hyperemia, oral dryness, eye pruritus, allergic conjunctivitis, foreign body sensation, conjunctival folliculosis, and somnolence when compared to the administration of 0.2% w/v brimonidine tartrate monotherapy three times daily.
The court decided that the wherein clause (in bold above) is actually an unexpected result when compared to the closest prior art.  Applicant was able to demonstrate that “by topically administering twice daily to the affected eye of a patient suffering from glaucoma or ocular hypertension a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate”, unexpectedly the method was as effective as the administration of 0.2% w/v brimonidine tartrate monotherapy three times a day, and with significant reduction of side effects.  As such the court disagreed with Sandoz statement that the wherein clause is simply the result of “administering twice daily to the affected eye of a patient suffering from glaucoma or ocular hypertension a single composition comprising 0.2% w/v brimonidine tartrate and 0.68% w/v timolol maleate”, but in fact it properly distinguish the invention from the closest prior art.
In the instant case there is nothing unexpected regarding the phrase: “wherein the subject experiences no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of the OCT1 substrate (glyburide) and dichlorphenamide”.  Applicant never provides an evidence wherein a patient suffering from primary hyperkalemic periodic paralysis and a disease other than primary hyperkalemic periodic paralysis was co-administered a composition comprising dichlorphenamide and glyburide, as such, it cannot verified that under certain specific conditions something unexpected occurs.  Further, Applicant’s reasoning that the prior 
As such, in the absence of any other evidence, it is concluded that “wherein the subject experiences no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of glyburide and dichlorphenamide” will naturally flow whenever dichlorphenamide and glyburide are co-administered. In other words, it appears to be the result of the process made obvious by the prior art: “a method of treating a patient suffering from primary hyperkalemic periodic paralysis and a disease other than primary hyperkalemic periodic paralysis (i.e. diabetes) comprising the co-administration of dichlorphenamide and glyburide", e. g. the intended result of a process step positively recited.  It is worth noting again that instant claims 23 and 24 only recites one active step directed to administering dichlorphenamide.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
Again, if Applicant believes that: “the subject experiences no increase in exposure of either dichlorphenamide or glyburide as a result of the co-administration of glyburide and dichlorphenamide” does not naturally flow (i.e. it will only happen under limited structural limitations), then Applicant has to provide what those structural limitations are (see written description above).  Until then, it is reasonable to assume that: no increase in exposure will naturally flow as a consequence of the method made obvious by the prior art, or in other words if it simply expresses the intended result of a process step positively recited.

Eleventh, Applicant argues:
The Office has stated that “To Examiner's best knowledge, there is no example or guidance wherein the Board or anywhere in the USPTO, drug-drug interactions mentioned in DrugBank were used as prior art.” As noted previously, the Office has relied extensively on DrugBank during prosecution.’ While the Office’s citations to DrugBank may not have been directed specifically to its discussion of drug-drug interactions, the Office has characterized the database “as well-known” and containing “detailed chemical, pharmacological, and pharmaceutical data on drugs.”* Appellant urges that the Office to consider the teachings of the DrugBank database and particularly, its teachings of an interaction between dichlorphenamide and glyburide which is contrary to the pending claims.
The Examiner disagrees:

Contrary to Applicant’s assertions, the arguments regarding the DrugBank database were extensively considered above and answered with great detail (See above arguments in second through seventh responses)


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 3, 2022.